Redefined Realty Advisors, LLC

Approved by the Wisconsin Real Estate Examining Board WISCONSIN REALTORS® ASSOCIATION
10-1-15 (Optional Use Date) 1-1-16 (Mandatory Use Date) 4801 Forest Run Road

Madison, Wisconsin 53704

 

WB-40 AMENDMENT TO OFFER TO PURCHASE I

CAUTION: Use a WB-40 Amendment if both Parties will be agreeing to modify the terms of the Offer.
Use a WB-41 Notice if a Party is giving a Notice which does not require the other Party's agreement.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1 Buyer and Seller agree to amend the Offer dated May 20, 2020 _ and accepted for
2 the purchase and sale of real estate at 4022 N. 27th Street, Milwaukee, WI 532160) ‘
3 , Wisconsin as follows:
4 Closing date is changed from ' , to ;
S Purchase price is changed from $ to $
6 Other: O
7 BANKRUPTCY COURT APPROVAL REQUIRED: The Seller's obligation to close this transaction is
8 contingent upon the approval of the United States Bankruptcy Court for the Eastern
9 District of Wisconsin in Case No. 19B25789 of the sale of this property pursuant to the
10 texms and conditions of this Offer to Purchase free and clear of all ‘monetary liens and
11 encumbrances, excepting only the lien of the City ef Milwaukee for real estate taxes for
12 the years 2019 & 2020.0
13°09
14 Lines 4-6 are amended to add the following additional property: 4038 N 27th Street,
15 Milwaukee, WI 53216 (Tax Key No. 245-0601-000)
16 ,
17
18
19
20
21
22
23
24
25
26
27
28 The attached is/are made pari of this Amendment.
29 ALL OTHER TERMS OF THE OFFER TO PURCHASE AND ANY PRIOR AMENDMENTS REMAIN THE SAME.
30 This Amendment is binding upon Seller and Buyer only if a copy of the accepted Amendment is delivered to the Party
31 offering the Amendment on or before (Time is of the Essence). Delivery
32 of the accepted Amendment may be made in any manner specified in the Offer to Purchase, unless otherwise provided
33 in this Amendment.
34 NOTE: The Party offering this Amendment may withdraw the offered Amendment prior to acceptance and
35 delivery as provided at lines 30-33.
36 This Amendment was drafted by Ellen M. Wagner on 06/05/2020
37 Licensee and Firm A Date A
38 This Amendment was presented by on
39 ins Licensee and Firm & Date &
40 (%) ROOT arate (Voor 6/05/2020 (x) sasipaey _— Terry Taper _ 6/05/2020
41 Buyer's Signature A Date & Seller's Signature A Date &
42 Printname}> DeMaryl R. Howard Printname} Terry Taper, President
43 (x) (x)
44 Buyer's Signature A Date A Seller's Signature & Date é
45 Print name} Print name >
46 This Amendment was rejected
47 Party Initials A Date é« Party Initials A Date A
Redefined Realty Advisors, LLC, N511W24953 Lisbon Rd Pewaukee WI 53072 Phone: 2627325800 Fax: 8888619115 Living Epistle Church
Bob Tarantino Produced with zipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan 48026 www.zipLogix.com

Case 19-25789-gmh Doc 104-2 Filed 06/10/20 Pagei1of1 Exhibit B
